DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claim 7) in the reply filed on November 22, 2021, is acknowledged. 
For clarification and with respect to the Species Election requirement, mailed 10/6/2021, said requirement pertained only to the scenario wherein Applicant would have chosen Group I for examination. As Group II, which includes only claim 7, was chosen, the Species election is not applicable, and all claims, except examined claim 7, are withdrawn.  
Claims 1-6 and 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic of linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Claim Status
Claims 1-19 are currently pending.
Claims 1-6 and 8-19 are withdrawn.
	Claim 7 is under examination herein.
	Claim 7 is rejected.

Priority
	The instant Application claims the benefit of domestic priority to US provisional
applications 62/296,291, filed 2/17/2016, and 62/296,915, filed 2/18/2016. Priority is acknowledged.  
	Applicant's claim for the benefit of a prior-filed application, PCT/US2017/018318, filed 2/17/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	Accordingly, the effective filing date of the claimed invention is 2/17/2016.  

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/01/2019 and 7/16/2019 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. It is noted that several of the references were missing indication of page numbers. The Examiner has annotated those references herein. Please ensure that all reference information is included on any future IDS submissions.


Drawings
	The Drawings submitted 8/17/2018 are objected to for the following informalities. 
Figure 6 is listed on multiple pages under the heading FIGURE 6 continued. Different views must be numbered in consecutive Arabic numerals (i.e., FIGURE 6A and FIGURE 6B) (See 37 CFR 1.84(u)(1)).
Figure 8 references Supp. Fig. 2, which is not a figure associated with the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
A. Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
B.  Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.
C.  Specific deficiency - This application contains a “Sequence Listing as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)), but fails to comply with the requirements of 37 CFR 1.821 - 1.825 because a copy of the "Sequence Listing" in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) as indicated in item 2) above.
Required response - Applicant must provide:
A new CRF of the “Sequence Listing” in accordance with 37 CFR 1.821(e)(1)(i) or 1.821(e)(2)(i) and 
A statement that the content of the CRF is identical of the “Sequence Listing” part of the disclosure, submitted as a PDF file (37 CFR 1.821(c)(2)) or on physical sheets of paper (37 CFR 1.821(c)(3)), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
D.  Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response –
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
E.  Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
F.  Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 17 August 2018.  
	Lines 1-23 on page 40 are justified to the right. These lines should be formatted in a similar manner to all other sections of the specification.
	The use of the terms TAQMAN and QUANTIGENE, as example, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. A proper symbol indicating use in commerce was not observed. Applicant is requested to review the Specification and Drawings for all instances.

Appropriate correction is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claim 7 recites “performing classification analysis” in line 4, which is a typographical error. The claim should be amended to recite “performing a classification analysis”.
	
Claim Interpretation
Claim Terminology
In claim 7, under the broadest reasonable interpretation (BRI), the recited "probability output" reads on any probability associated with a classification analysis, including, but not limited to, the probability that the gene or gene expression profile is classified a certain way or the probability that the expression levels of the genes are statistically different from genes in a control condition. Non-limiting examples are provided in the instant application at (page 18, line 10 and page 33, lines 10-11).

Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims herein contain recitations of intended use and contingent In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claim 7, step e), recites “utilizing appropriate therapeutic compositions and/or methods if the subject has asthma”.
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 7 recites the limitation “measuring the gene expression profile(s)” in step a). There is insufficient antecedent basis for this limitation as this is the first recitation of gene expression profile(s) in claim 7. It is recommended to amend the claim to recite “measuring one or more gene expression profile(s)” to overcome this rejection.
	Claim 7 recites the limitation “at least one of the genes” in step a). There is insufficient antecedent basis for this limitation as this is the first recitation of genes in claim 7. It is recommended to amend the claim to recite “at least one (s)” to overcome this rejection. 
Claim 7 recites the limitation “the asthma gene panel” in step a). There is insufficient antecedent basis for this limitation as this is the first recitation of an asthma gene panel in claim 7. It is recommended to amend the claim to recite “an asthma gene panel” to overcome this rejection.
Claim 7 recites, “measuring the gene expression profile…in a nasal swab/scraping/brushing/wash/sponge collected from the subject”.  The use of “/” between the words in said step render the claim indefinite because it is unclear if Applicant intends that each of said collections are equivalent, as in one could take a sample from a nasal swab or a scraping or a brushing or a wash or a sponge OR if Applicant intends that samples include collections 
Claim 7 recites the limitation “the gene counts” in step b). There is insufficient antecedent basis for this limitation as this is the first recitation of gene counts in claim 7. It is recommended to amend the claim to recite “gene counts” to overcome this rejection.
Claim 7 recites the limitation “the probability output” in step c). There is insufficient antecedent basis for this limitation as this is the first recitation of a probability output in claim 7. It is recommended to amend the claim to recite “a probability output” to overcome this rejection. 
Claim 7 recites the limitation “the optimal classification threshold” in step d). First, there is insufficient antecedent basis for this limitation as this is the first recitation of an optimal classification threshold in claim 7. It is recommended to amend the claim to recite “an optimal classification threshold” to overcome this rejection. Second, “optimal” is relative language which renders the metes and bounds of the claim unclear. “Optimal” is not defined in the disclosure, and one of ordinary skill in the art would be unable to determine an acceptable optimal classification threshold.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1, the claims are directed to a method for detecting and treating asthma in a subject. Therefore, the instantly claimed invention falls into one of the four statutory categories [Step 1: YES].
With respect to Step 2A, Prong One, the claims recite abstract ideas and a law of nature or a natural phenomenon. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect recitation of natural phenomena and/or natural products, the MPEP at 2106.04(b) further explains that abstract ideas are defined as naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature.
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts.
Claim 7 recites steps to abstract ideas as follows:
Performing classification analysis on the gene counts obtained from the gene expression profile(s);
Comparing the probability output obtained from the classification analysis to the optimal classification threshold; and
Identifying the subject as (i) having asthma… or (ii) not having asthma.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually analyze data, make comparisons of the data to a reference, and identify an outcome based on those comparisons. There are no specifics as to the methodology involved in “performing classification analysis”, “comparing the probability output”, and “identifying the 
Claim 7 recites the following steps which falls under the concept of a law of nature or a natural phenomenon:
Measuring the gene expression profile(s) of at least one of the genes in the asthma gene panel; 
Identifying the subject as (i) having asthma when the probability output is greater than or equal to the optimal classification threshold or (ii) not having asthma when the probability output is less than the optimal classification threshold.
The identified claim limitation falls under the concept of a law of nature or a natural phenomenon because the limitation recites a correlation between the gene expression profiles of a subject and whether the subject has asthma.
Therefore, claim 7 recites an abstract idea and a law of nature or a natural phenomenon [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
additional elements: 
Measuring the gene expression profile(s)… in a nasal swab/scraping/brushing/wash/ sponge collected from the subject; and 
utilizing appropriate therapeutic compositions and/or methods if the subject has asthma.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. 
Those steps directed to data gathering, such as “measuring gene expression profiles” and “in a nasal swab/scraping/brushing/wash/ sponge collected from the subject”, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
The step of “utilizing appropriate therapeutic compositions” recites an application of the judicial exceptions to effect a treatment for asthma if the subject is identified as having asthma, i.e., an administration step. However, the limitation recites only appropriate therapeutic compositions and/or methods, which is not supported by more particular examples within the disclosure (see page 15, lines 25-30 through page 16, lines 1-7). The administration step is therefore not particular, and instead merely provides instructions to "apply" the exception in a generic way. MPEP 2106.04(d0(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the recited judicial exception. Thus, the administration step does not integrate the mental analysis step into a practical application.
particular treatment, the claims would be patent eligible. 
However, as currently recited in the instant claim, the additionally recited elements are insignificant extra-solution activity and a generic application. Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea and a law of nature or natural phenomenon [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Khurana Hershey and Aronow (Khurana Hershey; US 20070141585) discloses that gene expression analysis and defining the sample type in which to measure the gene expression profile are data gathering elements that are routine, well-understood, and conventional in the art. Said portions of the prior art Khurana Hershey are, for example [0004-0005] and [0016-0017]. In addition, the instant Specification also discloses determining expression levels or expression profiles using any of various techniques known in the art and described in detail elsewhere (page 16, lines 21-28) and the interest of finding a nasal biomarker of asthma due to the accessibility of the nose and shared airway biology between the upper and lower respiratory tracts by disclosing several previous studies which also employ nasal samples (page 2, lines 17-22). As such, activities such as data 
The courts have also found limitations adding  the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). In addition, the instant Specification also discloses  that “insofar as it relates to asthma, the terms "treat", "treatment", and the like mean to relieve or alleviate at least one symptom associated with such condition, or to slow or reverse the progression of such condition” (page 15, lines 25-30 through page 16, lines 1-7). This statement is taken to mean that any well-understood, routine, conventional treatment for asthma can be administered to a person identified as having asthma. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khurana Hershey and Aronow (Khurana Hershey, US 20070141585 A1) in view of Boniface et al. (US 20140287948 A1).
Claim 7 discloses a method for treating asthma in a subject, comprising the steps of: a) measuring the gene expression profile(s) of at least one of the genes in the asthma gene panel in a nasal swab/scraping/brushing/wash/sponge collected from the subject; b) performing classification analysis on the gene counts obtained from the gene expression profile(s); c) comparing the probability output obtained from the classification analysis to the optimal classification threshold; d) identifying the subject as (i) having asthma when the probability output is greater than or equal to the optimal classification threshold or (ii) not having asthma when the probability output is less than the optimal classification threshold; and e) utilizing appropriate therapeutic compositions and/or methods if the subject has asthma.
	Regarding Claim 7, the prior art Khurana Hershey teaches a method for obtaining gene profiles associated with asthma in individual patients [0005], which is useful for asthma diagnosis, evaluation of status and treatment response, and design of prophylaxis and therapy [0008]. 
	In regards to step a), Khurana Hershey teaches analyzing samples of isolated RNA using microarray hybridization, where the chip microarray had a total of 22,215 probe sets that identified 14,285 genes of which 12,735 are known [0017] and analyzing output files to estimate gene transcript levels [0018] (i.e., measuring gene expression profile(s) in an asthma gene panel). Khurana Hershey teaches performing nasal mucosa sampling using a CytoSoft Brush [0016] on healthy and asthmatic children [0015] (i.e., a nasal swab/scraping/brushing/wash/sponge collected from the subject).
	In regards to step b), Khurana Hershey teaches performing second-stage data analyses (i.e., classification analysis) on the microarray data (i.e., gene counts obtained from the gene i.e., classify) genes that are up- or down-regulated in the asthma groups [0019].
	In regards to step c), Khurana Hershey teaches examining microarray data from individual RNA samples by a statistical approach, where ANOVA (i.e., a probability output of the classification analysis) was applied (i.e., comparing) with a probability of less than 0.01 (i.e., classification threshold) to obtain genes differentially expressed between conditions [0020]. 
	Insofar as the performance of step e) is contingent and is not performed in the scenario when the subject does not have asthma, it is considered that Khurana Hershey fairly teaches the limitations of step e). 
With regard to claim step d), Khurana Hershey does not teach the limitation wherein identifying the subject as (i) having asthma when the probability output is greater than or equal to the optimal classification threshold or (ii) not having asthma when the probability output is less than the optimal classification threshold.
	However, the prior art to Boniface teaches biomarker panels, methods and kits for determining the probability for preterm birth (abstract). Boniface teaches that biomarkers include certain proteins and peptides predictive of preterm birth (abstract), or mRNA in a biological sample which can be measured (i.e., measuring the gene expression profiles) and used as a surrogate for detection of the level of the corresponding protein biomarker [0084]. Boniface teaches subjecting the quantitative biomarker data to an analytic classification process (i.e., performing classification analysis), wherein the raw data is manipulated according to an algorithm that has been pre-defined by a training set of data [0086]. Boniface teaches that classification can be made according to predictive modeling methods that set a threshold (i.e., optimal classification threshold) for determining the probability (i.e., the probability output i.e., probability output) by comparing the amount of one or more biomarkers in a biological sample to a standard or reference score (i.e., optimal classification threshold) that represents an average amount of the one or more biomarkers calculated from biological samples, and if a risk score is greater than a standard or reference risk score, there is an increased likelihood of preterm birth (i.e., identifying the subject as having a phenotype when the probability output is greater than or equal to the optimal classification threshold) [0055]. Insofar as Boniface teaches that the pregnant female can have an increased likelihood of preterm birth if they are assigned a risk score greater than the reference score, it is considered that the pregnant female would not have an increased likelihood of preterm birth if they are assigned a risk score less than the reference score. As such, it is considered that Boniface fairly teaches the limitation of the claims.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Khurana Hershey for identifying a subject as having asthma based on classification of the expression of genes in an asthma gene panel with the analysis of Boniface for comparing a risk score to a reference score in order to identify whether an individual has a specific disease or phenotype. The nature of the problem to be solved, detecting asthma in a subject using non-invasive methods, as well as the need to perform a classification analysis of the molecular data to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate sample type, set of genetic information, and classification analysis. Therefore, it would have been obvious to use the method 

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                       
/Lori A. Clow/Primary Examiner, Art Unit 1631